The evidence that the defendants had no knowledge that the plaintiff was tanning the hides was competent, as tending to show that the defendants did not understand they were to pay for the work, and to rebut any inference of a promise on their part to pay for the services rendered that might be drawn from the supposition that they were rendered with their knowledge and consent.
It was also material and competent for the defendants to show with what intention they sent the hides to Warner, to rebut any inference that they sent them to be tanned by the plaintiff. If the hides had been sent by the defendants to Warner to be tanned by the plaintiff, it would have been competent for the plaintiff to show that fact. If they were sent there to be tanned by somebody else, or for some other purpose, it was equally competent for the defendants to show it, to negative the inference of any contract with the plaintiff. Suppose the hides had been sold to Davis 
Co., or to Preston, and had been sent there to be delivered: it would have been competent for the defendants to show that fact. It was equally competent for the defendants to show that the hides were sent to be tanned by Davis  Co. under an agreement made with Preston, and not with any intention of employing the plaintiff to tan them.
That the agreement between the defendants and Preston may have been fraudulent and void as to other creditors of Davis  Co. is immaterial. The defendants are not seeking to enforce that agreement, or to set it up as a defence. The evidence was introduced to show that the defendants had contracted with Preston for tanning the hides, and that they did not understand that the plaintiff was to tan them. For this purpose the defendants might have shown that they sent the hides to Warner to conceal them from their creditors, if such had been the fact. A party may show that he acted under a void or illegal contract, when the evidence is offered merely for the purpose of showing with what intention an act was done, such intention being material, and the contract being otherwise immaterial.
Exception overruled.
STANLEY, J., did not sit. *Page 340